Citation Nr: 1421575	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  04-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to service connection for a skin disability of the body other than on the scalp or neck, to include as secondary to hidrasadenitis suppurativa. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION


The Veteran served on active duty from February 1951 to February 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2012, the Veteran testified at a video conference hearing in New Orleans, Louisiana, before the undersigned.  A transcript of the hearing is of record.

In October 2012, the Board (in pertinent part) reopened the Veteran's claim of service connection for cataracts and remanded his claims of service connection for cataracts and a skin disorder other than on the scalp or neck, to include as secondary to service-connected chronic hidrosadenitis.

The Board requested a Veterans' Health Administration (VHA) advisory opinion. See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (a) (2013).  The resulting VHA opinion was received by the Board in June 2013 and was provided to the Veteran and his representative in August 2013.  Additional argument was received from the Veteran representative in September 2013.

Subsequent to the issuance of the most recent Supplemental Statement of the Case (SSOC) pertaining to the cataracts issue (issued in April 2013), additional evidence consisting of treatise evidence and duplicate treatment records was associated with the claims file.  In a September 2013 statement, the Veteran waived his right to initial review of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013).

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or irrelevant to this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most credible and competent evidence does not support the conclusion that cataracts had their onset in service or that any current cataracts are related to the Veteran's active military service, including to his radiation exposure therein.

2.  The Veteran's skin disorders of the body, to include lesions of his underarms, groin, back, and chest, are the result of his service connected hidrasadenitis suppurativa.


CONCLUSIONS OF LAW

1.  Cataracts were not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for skin disorders of the body, to include lesions of his underarms, groin, back, and chest, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October 2008 and May 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more was required.  

Following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Furthermore, the Board observes that the Veteran has demonstrated actual knowledge and understanding of the type of evidence which can substantiate his claim in his written arguments.  No prejudice accrues to him in the matter of notice.

VA has also satisfied its duties to assist the Veteran in the development of his claim.  His service treatment records (STRs) and post-service medical records have been obtained.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file. 

The Board further finds that no additional development for medical opinions or examinations is necessary.  In this regard, the Veteran has been afforded the appropriate VA examination to determine the etiology of his claimed cataracts; the Board also obtained an opinions from an appropriate VHA medical specialist.  The June 2013 opinion was provided by an ophthalmologist and is adequate for decision-making purposes, as it included a full review of the Veteran's claims file, including the Veteran's lay history, service treatment records and extensive post-service treatment records, addressed apparent inconsistencies in the VA examiner's opinion, is supported by sufficient detail, refers to specific documents and medical history, and is supported by sufficient rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran testified at a hearing before the Board.  An individual who chairs a Veteran's hearing before the Board must fulfill two duties: (1) the duty to fully explain the issues, and, (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony regarding his observations regarding the link to service was elicited at the hearing.  See Transcript, October 2012 hearing.  The duties under 38 C.F.R. § 3.103 have been met.

As VA's duties to notify and assist are met, the Board will address the merits of the claim.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cataracts are not a disease or disability covered by 3.309(a).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A.  Cataracts

The Veteran contends that his currently diagnosed cataracts are causally related to his active service, to include radiation exposure therein. 

The Veteran served on active duty from February 1951 to February 1953.  STRs show that he was treated for a scalp infection with radiation therapy 12 times over a period of eight weeks.  He reported "runny eyes" following the radiation treatment.  Additionally, his visual acuity was 20/20 bilaterally on his entrance examination and 20/30 bilaterally on his separation examination.  

Post-service treatment records from Dr. CN show that the Veteran was diagnosed with bilateral cataracts as early as May 1996.  

A November 1996 VA eye examination report notes findings of early nuclear sclerosis of both eyes.  The examiner concluded that the Veteran's early cataract changes could be directly related to his age and smoking since age 17, and could not be related directly or indirectly to X-ray radiation in the posterior scalp and neck area in 1952.  No rationale for the opinion was provided.

In a June 1997 letter, Dr. RH confirmed the Veteran's diagnosis of bilateral moderate nuclear sclerosis.  He stated that there was "no star shaped opacity nor any posterior subcapsular changes which might indicate that this was due to any exposure to ionizing radiation."  Additionally, he stated that the dosage described by the Veteran was "quite low" in comparison to the threshold for producing cataract changes.

The Veteran was afforded a VA eye examination in December 2012.  At that time, the examiner concluded that the Veteran no longer had cataracts, as they had been surgically removed, and that it was "academic" as to whether or not any prior cataracts were related to his radiation therapy in service.  The examiner also noted that the Veteran now has excellent vision.  Reference was made to a letter from a June 1997 private optometrist who related the Veteran's cataracts to aging rather than radiation therapy.  The December 2012 examiner did not, however, discuss the numerous internet articles that the Veteran submitted regarding radiation therapy and cataracts.  He also failed to address whether the Veteran's in-service decrease in visual acuity was related to his later cataracts.

In May 2013 the Board requested a medical opinion from a VHA ophthalmologist addressing the following question: Opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed bilateral cataracts had their onset in service or are otherwise etiologically related to his active military service.  In providing this opinion, the ophthalmologist was to address the above-referenced in-service radiation therapy and decrease in visual acuity from entrance to separation, as well as the internet articles submitted by the Veteran, and the medical evidence of record.

A VHA opinion was received in June 2013.  The VHA expert, after reviewing the evidence of record, opined that cataracts were less likely than not incurred in or caused by the Veteran's military service.  In this regard, the VHA expert noted that the Veteran currently has a normal eye examination.  She stated that the Veteran developed age-related cataracts, had successful cataract surgery, and now has excellent vision in each eye.  The VHA expert further noted that the original cataracts were described as due to aging (nuclear sclerosis and cortical changes) rather than the radiation type (subcapsular changes).

Also of record are magazine and internet articles submitted by the Veteran, which essentially state that radiation damage to the eyes can affect many parts of the eye, including the cornea and retina.  When the lens is affected it shows posterior subcapsular cataract changes and the retina shows radiation retinopathy. 

The Board notes that the Veteran's cataracts have been surgically removed.  However, as he did still have cataracts at the time of filing his claim, his diagnosis during the appeal period qualifies as a current disability.  See McClain, supra.

However, there is no objective indication of in-service incurrence of any cataracts.  The Veteran's STRs are completely unremarkable for any complaint, treatment, or clinical diagnosis of cataracts during his active duty military service, as noted above.  Moreover, while the records confirms that the Veteran was exposed to radiation (for medical treatment) in service, there still has to be some competent and credible evidence that his cataracts are attributable to that exposure.  

Here, there is no medical opinion etiologically linking his cataracts to his military service, including as due to his exposure to radiation.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

The June 2013 VHA expert opined against the possibility that the Veteran's cataracts were incurred in or caused by the Veteran's military service, to include his radiation exposure therein.  The VHA opinion is highly probative because it is based on a review of the Veteran's pertinent history, including the Veteran's statements, STRs, post service treatment records and examination reports, and it includes adequate reasons and bases to support its conclusion.  There is no medical opinion to the contrary.  Indeed, even the Veteran's private physician provided a similar negative opinion.  

The Board finds that medical evidence is needed to establish service connection in the instant case, as the Veteran's cataracts is not the type of condition that is readily amenable to mere lay probative comment regarding its etiology, given its inherent medical complexity.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  There is no indication that the Veteran is competent to attribute his cataracts to his military service, to include radiation exposure therein.  This is an inherently complex medical determination that requires specialized medical expertise.  The Board finds the Veteran's lay statements regarding service connection are clearly not sufficiently competent to equal the weight of the credible and competent evidence against the claim.

Regarding the medical treatise evidence referenced by the Veteran, the Court has held that a medical article or treatise, "can provide important support when combined with an opinion of a medical professional," if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the appellant's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this case, however, the articles submitted by the Veteran were not accompanied by the medical opinion of a medical professional.  In addition, the articles do not provide statements for the facts of the Veteran's specific case.  For these reasons, the Board finds that the articles do not contain the specificity to constitute competent evidence of the claimed medical nexus.  See Sacks, 11 Vet. App. at 317.

	(CONTINUED ON NEXT PAGE)




B.  Skin Disorders of the Body

The Veteran is presently service connected for chronic hidrosadenitis of the neck and scalp.  A VA dermatologist determined in January 2013 that the Veteran's diagnosed lesions, comedones, nodules, and scars of the underarms, groin, back, and chest are manifestations of hidradenitis suppurativa that was directly related to his chronic hidrosadenitis.  In other words, there is competent and credible evidence establishing that the Veteran's lesions, comedones, nodules, and scars of the underarms, groin, back, and chest were caused or aggravated by his service connected hidrosadenitis.  Such warrants the award of service connection lesions, comedones, nodules, and scars of the underarms, groin, back, and chest on a secondary basis.   See 38 C.F.R. § 3.310 (2013).

The decision made in Amberman v Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) is germane and should be discussed.  In that case, the Federal Circuit case agreed with the Veterans Court's holding in Esteban v. Brown, 6 Vet. App. 259   (1994) as to when 38 C.F.R. § 4.14  is and is not for application.  Id.  at 1381.  In Esteban, a facial injury had resulted in that individual suffering disfigurement, painful scars, and muscle damage that made it difficult to chew. Esteban, 6 Vet. App. 261.  As summarized in Amberman, "[b]ecause each diagnostic code dealt with different symptoms (cosmetic issues, pain, and difficulty chewing, respectively), the Veterans Court held that they did not constitute the "same disability" or "same manifestation," and therefore section 4.14 was inapplicable." Amberman, 570 F.3d at 1381 (citing Esteban, 6 Vet. App. at 261-62).  The Federal Circuit agreed with the Veteran's Court's holding in Esteban that the critical element in assigning separate ratings is that none of the symptomatology of any of the conditions is duplicative or overlapping with the symptomatology of another condition.  Id.   

The statement of interest in Amberman, is "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat the separately diagnosed conditions as producing only the same disability."  Id. at 1381. In the instant case, the Board finds that the manifestations of the Veteran's various skin disorders could be separately rated.  The fact that the Veteran's current 60 percent rating under Diagnosic Code 7806 is based on his use of immunosuppressive drugs and is inclusive of his entire body, and is the maximum schedular rating for the skin disorder, does not negate the fact that service connection could be established for a skin disorder of the underarms, groin, back, and chest.


ORDER

Service connection for cataracts is denied.

Service connection for skin disorders of the body, to include lesions of his underarms, groin, back, and chest, is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


